oO oa Nn DO oO FF W NY =

BD Pho RO PO BNO BPO SN NO NO | = = =|— =— = =&— = = =
o nN Om om OF OO wOUmwDNI Uc HKFmUCOCOOCOUMNCUCUCDDCUCUCUCOCUCUCUD COC a GGL KS CUD

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION
JOSE A. CASTRO, No. CV 19-8225-JGB (AGR)
Plaintiff,
V. ORDER OF DISMISSAL

LOS ANGELES COUNTY SHERIFF’S
DEPARTMENT, et al.,

Defendants.

 

On September 23, 2019, Plaintiff, an incarcerated inmate proceeding pro se, filed
a civil rights action pursuant to 42 U.S.C. §1983 against Los Angeles Count Sheriff's
Department and Deputy Bonner alleging violation of his religious rights. Plaintiff alleges
that Defendants denied his rights to Jehovah Witness church services during his
incarceration. (Dkt. No. 1.)

The Court granted Plaintiff's request to proceed without prepayment of filing fees
and ordered the United States Marshal to proceed with the service of process upon the
Defendants Los Angeles County Sheriffs Department and Deputy Bonner. (Dkt. Nos.
4, 5.)

 
oO oa Nn DO oO FF W NY =

BD Pho RO PO BNO BPO SN NO NO | = = =|— =— = =&— = = =
o nN Om om OF OO wOUmwDNI Uc HKFmUCOCOOCOUMNCUCUCDDCUCUCUCOCUCUCUD COC a GGL KS CUD

 

On October 31, 2019, November 4 and 25, 2019, the court’s mail was returned
as undeliverable by the postal service indicating “Return to Sender, Attempted - Not
Known, Unable to Forward, Return to Sender - Released.” (Dkt. No. 7, 8 and 14.)

On November 21, 2019, Defendants filed an Answer to Plaintiffs Complaint.

(Dkt. No. 11.)

On November 26, 2019, the Court issued an Order re Discovery and Motions that
set the discovery and motions deadlines in this case. (Dkt. No. 13.)

On December 9, 2019, the mail was returned as undeliverable by the postal
service indicating “Return to Sender, Attempted - Not Known, Unable to Forward -
Released.” (Dkt. No. 18.)

On March 6, 2020, the Magistrate Judge issued an Order to Show Cause (“OSC”)
on or before April 6, 2020, why this action should not be dismissed without prejudice for
failure to prosecute and/or failure to comply with a court order. (Dkt. No. 20.) The OSC
explained that Local Rule 41-6 requires that a Plaintiff proceeding pro se must keep the
Court apprised of the Plaintiffs current address. In addition, Local Rule 41-6 provides
that “the Court may dismiss the action with or without prejudice for want of prosecution”
if the Plaintiff fails to notify the Court in writing of Plaintiff's current address within 15
days after mail is returned as undeliverable by the Postal Service.

The OSC notified Plaintiff that filing a Notice of Current Address on or before April
6, 2020, shall be deemed compliance with the OSC, and had warned that failure to do
so would result in dismissal for failure to prosecute. /d at 2.

On March 20, 2020, the Court’s order was returned as “Return to Sender,
Unclaimed, Unable to forward” and “Released” by the postal service. (Dkt. No. 21.)

Plaintiff has failed to notify the court in writing of Plaintiff's current address within

15 days after mail is returned as undeliverable as required in Local Rule 41-6.

 
Oo oa Nn DO oO FF WwW NY =

BD Pho RO PO NRO PO NO NH HO | =| =— = = =| =— = —& =
[0 oi ©) en © 2 © © © P< © Sn © © i © > © | os |

 

Accordingly, IT IS HEREBY ORDERED that this action is dismissed without
prejudice. See Link v. Wabash R.R., 370 U.S. 626, 629-30, 82 S. Ct. 1386, 8 L. Ed. 2d
734 (1962).

IT IS SOQ ORDERED.

  

BERNAL
UNITED STATES DISTRICT JUDGE

  

DATED: March 31, 2020

 
